Exhibit REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Members of MAN-AHL 130, LLC: We have audited the statements of financial condition of MAN-AHL 130, LLC (the "Company"), including the condensed schedules of investments, as of March 31, 2008 and 2007, and the related statements of operations, changes in members’ equity, cash flows, and the financial highlights for each of the two years then ended.These financial statements and financial highlights are the responsibility of the Company's management. Our responsibility is to express an opinion on the financial statements and financial highlights based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company's internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, such financial statements and financial highlights present fairly, in all material respects, the financial position of MAN-AHL 130, LLCas of March 31, 2008 and 2007, and the results of its operations, its cash flows and its financial highlights for each of the two years then ended, in conformity with accounting principles generally accepted in the United States of America. As discussed in Note 2 to the financial statements, the Company held investments valued at $5,701,675 (26.1% of the Company’s total assets) as of March 31, 2008, whose values have been estimated by management in the absence of readily determinable fair values.Management’s estimates are based on information provided by the ultimate underlying investment advisors of the respective underlying investment funds. DELOITTE & TOUCHE LLP Chicago, IL June 25, Man-AHL 130, LLC Financial Statements CONDENSED SCHEDULES OF INVESTMENTS (a) STATEMENTS OF FINANCIAL CONDITION (a) STATEMENTS OF OPERATIONS (b) STATEMENTS OF CHANGES IN MEMBERS’ EQUITY (b) STATEMENTS OF CASH FLOWS (b) FINANCIAL HIGHLIGHTS (b) NOTES TO THE FINANCIAL STATEMENTS (a) At March 31, 2008 and March 31, 2007 (b) For the years ended March 31, 2008 and MAN-AHL 130, LLC CONDENSED SCHEDULES OF INVESTMENTS AS OF MARCH 31, 2 2008 2007 % of % of Fair Members' Fair Members' Value Equity* Value Equity Futures Contracts — Long: Currency $ 153,351 0.75 % $ — — % Energy 83,205 0.41 % — — United States Bonds 189,722 0.93 % — — Non-United States Bonds 241,290 1.18 % — — Other 1,910 0.01 % — — Total Futures Contracts — Long 669,478 3.28 % — — Futures Contracts — Short: Agricultural 39,623 0.19 % — — Metals (23,940 ) (0.12 )% — — Non-United States Bonds 5,656 0.03 % — — Other 4 0.00 % — — Total Futures Contracts — Short 21,343 0.10 % — — Forward Contracts — Long: Australian Dollar (13,044 ) (0.06 )% — — Brazilian Real (26,632 ) (0.13 )% — — British Pound (22,509 ) (0.11 )% — — Canadian Dollar (14,614 ) (0.07 )% — — Czech Koruna 8,545 0.04 % — — European Euro 29,520 0.14 % — — Mexican Peso 11,766 0.06 % — — New Zealand Dollar (16,287 ) (0.08 )% — — Polish Zloty 14,210 0.07 % — — Singapore Dollar 6,843 0.04 % — — Swiss Franc 96,697 0.47 % — — Other (4,074 ) (0.02 )% — — Total Forward Contracts — Long 70,421 0.35 % — — Page1 of 13 MAN-AHL 130, LLC CONDENSED SCHEDULES OF INVESTMENTS (continued) AS OF MARCH 31, 2 2008 2007 % of % of Fair Members' Fair Members' Value Equity* Value Equity Forward Contracts — Short: Australian Dollar $ 7,881 0.04 % $ — — % Brazilian Real 16,317 0.08 % — — British Pound 6,742 0.03 % — — Canadian Dollar 7,362 0.04 % — — Mexican Peso (7,515 ) (0.04 )% — — New Zealand Dollar 7,537 0.04 % — — Norwegian Krone 1,129 0.01 % — — Polish Zloty (5,954 ) (0.03 )% — — Singapore Dollar (4,912 ) (0.03 )% — — South African Rand 3,286 0.02 % — — Swiss Franc (33,909 ) (0.17 )% — — Other 591 0.00 % — — Total Forward Contracts — Short (1,445 ) (0.01 )% — — Net unrealized trading gains on open derivative contracts $ 759,797 3.72 % $ — — % * Percentages are based on Members' Equity of $20,408,632. See notes to financial statements. Page2 of 13 MAN-AHL 130, LLC STATEMENTS OF FINANCIAL CONDITION March 31, 2008 March 31, 2007 ASSETS: Equity in commodity futures and forwards trading accounts: Net unrealized trading gains on open derivatives contracts $ 759,797 $ — Due from broker 944,647 — Investment in Man-Glenwood Lexington, LLC, at fair value (cost $5,839,245) 5,701,675 — Cash and cash equivalents 13,883,114 10,000 Advance subscription to Man-Glenwood Lexington, LLC 238,357 — Redemption receivable from Man-Glenwood Lexington, LLC 160,000 — Expense reimbursement receivable 114,090 — Interest receivable 5,773 — TOTAL $ 21,807,453 $ 10,000 LIABILITIES & MEMBERS' EQUITY: Subscriptions received in advance $ 290,416 $ — Management fees payable 136,793 — Client servicing fees payable 1,044 — Incentive fees payable 598,100 — Brokerage commission payable 98,588 — Accrued professional fees payable 173,409 — Accrued administrative fees payable 98,871 — Other liabilities 1,600 — Total liabilities 1,398,821 — MEMBERS' EQUITY: Class A Series 1 Members (2,647.132 and 0 units outstanding, respectively) 348,997 — Class A Series 2 Member (150,751.032 and 0 units outstanding, respectively) 20,059,635 10,000 Total Members' equity 20,408,632 10,000 TOTAL $ 21,807,453 $ 10,000 NET ASSET VALUE PER UNIT OUTSTANDING - CLASS A SERIES 1 MEMBERS $ 131.84 $ — NET ASSET VALUE PER UNIT OUTSTANDING - CLASS A SERIES 2 MEMBER $ 133.07 $ — See notes to financial statements. Page3 of 13 MAN-AHL 130, LLC STATEMENTS OF OPERATIONS For the year ended For the year ended March 31, 2008 March 31, 2007 INVESTMENT INCOME: Interest income $ 398,431 $ — EXPENSES: Management fees 485,023 — Incentive fees 1,249,061 — Client servicing fees 2,088 — Brokerage commissions 244,051 — Professional fees 355,000 — Administrative fees 173,871 — Other 10,369 — TOTAL EXPENSES 2,519,463 — Less reimbursed expenses (447,815 ) — Net expenses 2,071,648 — NET INVESTMENT LOSS (1,673,217 ) — NET REALIZED AND UNREALIZED GAINS (LOSSES) ON INVESTMENTS AND FOREIGN CURRENCY: Net realized trading gains on closed derivatives contracts and foreign currency transactions 6,064,135 — Net change in unrealized trading gains on open derivatives contracts and translation of assets and liabilities denominated in foreign currencies 759,797 — Net realized losses on investment in Man-Glenwood Lexington, LLC (4,513 ) — Net change in unrealized depreciation on investment in Man-Glenwood Lexington, LLC (137,570 ) — NET REALIZED AND UNREALIZED GAINS ON INVESTMENTS AND FOREIGN CURRENCY 6,681,849 — Net income $ 5,008,632 $ — Net income per unit outstanding - Class A Series 1 $ 35.13 $ — Net income per unit outstanding - Class A Series 2 $ 33.05 $ — See notes to financial statements. Page4 of 13 MAN-AHL 130, LLC STATEMENTS OF CHANGES IN MEMBERS' EQUITY FOR THE YEAR ENDED MARCH 31, 2008 CLASS A SERIES 1* CLASS A SERIES 2* TOTAL Amount Units Amount Units Amount Units Member's equity at April 1, 2007 $ — — $ 10,000 — $ 10,000 — Subscriptions 300,000 2,647.132 15,090,000 150,751.032 15,390,000 153,398.164 Redemptions — Net income 48,997 — 4,959,635 — 5,008,632 — Members' equity at March 31, 2008 $ 348,997 2,647.132 $ 20,059,635 150,751.032 $ 20,408,632 153,398.164 NET ASSET VALUE PER UNIT OUTSTANDING AT MARCH 31, 2008 $ 131.84 $ 133.07 FOR THE YEAR ENDED MARCH 31, 2007 CLASS A SERIES 1 CLASS A SERIES 2 TOTAL Amount Units Amount Units Amount Units Member's equity at April 1, 2006 $ — — $ 10,000 — $ 10,000 — Subscriptions — Redemptions — Net income — Member's equity at March 31, 2007 $ — — $ 10,000 — $ 10,000 — * Series 1 and Series 2 commenced trading on July 1, 2007 and April 2, 2007, respectively. See notes to financial statements. Page5 of 13 MAN-AHL 130, LLC STATEMENTS OF CASH FLOWS For the year endedMarch 31, 2008 For theyear endedMarch 31, 2007 CASH FLOWS FROM OPERATING ACTIVITIES: Net income $ 5,008,632 $ — Adjustments to reconcile net income to net cash used in operating activities: Net change in unrealized trading gains on open derivative contracts and translation of assets and liabilities denominated in foreign currencies (759,797 ) — Purchase of investment in Man-Glenwood Lexington, LLC (6,764,793 ) — Sale of investment in Man-Glenwood Lexington, LLC 522,678 — Net realized losses on investment in Man-Glenwood Lexington, LLC 4,513 — Net change in unrealized depreciation on investment in Man-Glenwood Lexington, LLC 137,570 — Changes in: Due from broker (944,647 ) — Expense reimbursement receivable (114,090 ) — Interest receivable (5,773 ) — Management fees payable 136,793 — Incentive fees payable 598,100 — Brokerage commissions payable 98,588 — Accrued professional fees payable 173,409 — Accrued administrative fees payable 98,871 — Client servicing fees payable 1,044 — Other liabilities 1,600 — Net cash used in operating activities (1,807,302 ) — FINANCING ACTIVITIES: Capital subscriptions 15,680,416 — Net cash provided by financing activities 15,680,416 — NET INCREASE IN CASH AND CASH EQUIVALENTS 13,873,114 — CASH AND CASH EQUIVALENTS - Beginning of year 10,000 10,000 CASH AND CASH EQUIVALENTS - End of year $ 13,883,114 $ 10,000 See notes to financial statements. Page6 of 13 MAN-AHL 130, LLC FINANCIAL HIGHLIGHTS FOR THE YEAR ENDED MARCH 31, 2008 Class A Class A Series 1* Series 2* Net asset value, beginning of period $ 112.32 $ 100.00 Net realized and unrealized gains on investments and foreign currency 42.04 52.33 Net investment loss (1) (22.52 ) (19.26 ) Total from operations 19.52 33.07 Net asset value, end of period $ 131.84 $ 133.07 Net assets, end of period $ 348,997 $ 20,059,635 Ratio ofinvestment loss to average net assets(2)(3) (9.22 )% (9.47 )% Ratio of expenses to average net assets (excluding incentive fee)(3) 5.55 % 4.65 % Incentive fee 5.62 % 7.08 % Ratio of expenses to average net assets (2) 11.17 % 11.73 % Total return (prior to incentive fee) 25.46 % 41.31 % Incentive fee (8.08 )% (8.24 )% Total return 17.38 % 33.07 % FOR THE YEAR ENDED MARCH 31, 2007 Class A Class A Series 1 Series 2 Net asset value, beginning of period $ — $ — Net realized and unrealized gain/(loss) — — Net investment income — — Total from operations — — Net asset value, end of period $ — $ — Net assets, end of period $ — $ — Ratio of net investment income to average net assets — % — % Ratio of expenses to average net assets (excluding incentive fee) — % — % Incentive fee — % — % Ratio of expenses to average net assets — % — % Total return (prior to incentive fee) — % — % Incentive fee — % — % Total return — % — % * Series 1 and Series 2 commenced trading on July 1, 2007 and April 2, 2007, respectively. (1) Includes incentive fee. (2) If expenses had not been contractually reimbursed by the Adviser, the ratios of net investment loss and expenses to average net assets would be (11.62)% and 13.57%, respectively for Class A, Series 1 and (12.02)% and 14.29%, respectively for
